AY feelhR, J.
This suit is brought upon written representations to deals rs in hammocks that hammocks made by the orator infringe a patei it of the defendant, and threats of suit for the infringement, contains d in letters from the defendant’s attorneys addressed to such deal rs. The bill does not allege that the defendant threatens, nor that the orator believes he intends to continue such representations or tl roats, nor even that the orator fears he will. The proof does not go, i a this respect, beyond the bill. These representations by letters addi essed to persons or firms do not import that they are to be con-tinu >d, as circulars or advertisements inserted in stated continuous pub ieations might, but each is complete in itself and stands by itself. Cou 'ts of equity have no jurisdiction of libel or slander affecting title to p roperly or property rights, or any other slander or libel, unless thr< atened or apprehended repetition makes preventive relief proper and necessary. The remedy for past injuries of that nature is un*502derstood to be wholly at law. On the allegations and proofs here, the orator might, and might not, be entitled to maintain an action at law for these representations and threats and their consequent damage. But whether he would or not, he is not entitled to maintain a suit in equity merely for an account of such damage. An account might follow, as it does in- patent and other cases, if the equitable right to an injunction was made out. There must be some ground for equitable relief before a court of equity will grant any relief. N. Y. Guaranty Co. v. Memphis Water Co. 106 U. S. 205; S. C. 2 Sup. Ct. Rep. 279. No ground for such relief is claimed here, except the right to an injunction; and no ground for an injunction appears, for nothing a court of equity would prevent is shown to be impending.
Let there be a decree dismissing the bill of complaint, with costs.